DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 21, 22, and newly added claim 23.
Claim Objections
The previous objection to claim 7 has been withdrawn in view of the amendment filed on 11/19/21.
Allowable Subject Matter
Claims 1-6 and 8-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6, 8-20, and 23
The cited prior art fails to disclose or suggest “the heat sink has a coefficient of thermal expansion that is greater than a coefficient of thermal expansion of the basic body” in combination with the rest of the limitations as respectively recited in claims 1 and 23 based on the Applicant’s arguments (see first, second, and third paragraphs on page 7 of 11/19/21 Remarks). In addition, the cited prior art fails to disclose or suggest a coefficient of thermal expansion of a heat sink protruding beyond the base wall being greater than that of the basic body, so it would not have been obvious to modify the CTEs of the heat sink and the basic body to arrive at the claimed invention. Therefore, 
Claim 21
The cited prior art fails to disclose or suggest “the heat sink protruding beyond the base wall of the basic body to an exterior to the basic body” in combination with the rest of the limitations as recited in claim 21 based on the Applicant’s arguments (see third, fourth, and fifth paragraphs on page 8 of 11/19/21 Remarks). In addition, it would not have been obvious to modify the heat sink of Huikai to extend to the exterior since such modification would render the laser device of Huikai inoperable for its intended purpose. Therefore, claim 21 is allowable over the cited prior art.
Claim 22
The cited prior art fails to disclose or suggest “the base wall has an opening where the heat sink is secured, the heat sink has a projection that protrudes to an exterior of the base wall and does not protrude into the mounting area” in combination with the rest of the limitations as recited in claim 22 based on the Applicant’s arguments (see first, second, third, and fourth paragraphs of 11/19/21 Remarks). Therefore, claim 22 is allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.